Citation Nr: 1342794	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  09-34 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Entitlement to service connection for residuals of a cerebral contusion, other than migraine headaches.

Entitlement to service connection for migraine headaches.


REPRESENTATION

Veteran represented by:  Gentry C. Hogan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Rory Reyhan Layne, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston, Salem, North Carolina.  In October 2011 the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.  

When this case was before the Board in March 2012, it was decided in part and remanded in part.  It has since been returned to the Board for further appellate action.

The issue that has been developed for appellate consideration is entitlement to service connection for residuals of a cerebral contusion, to include migraine headaches.  However, the Veteran is not alleging that his migraine headaches are due to a cerebral contusion.  It is his contention that service connection is warranted for migraine headaches because they began in service and have continued ever since.  The Board has characterized the issues on appeal accordingly.

The record before the Board consists of the Veteran's paper claims files and an electronic record known as Virtual VA.


REMAND

As a preliminary matter the Board notes that after the RO's most recent consideration of the Veteran's claim, the Veteran submitted additional argument and cited a 2007 study in support of his claim.  He has not waived his right to have this additional evidence considered by the RO.  Therefore, a remand for that purpose is in order.  

Moreover, a review of the Veteran's claims file reveals that additional development is required before the Board decides the appeal.  

Although the RO requested the Veteran's service treatment records, his entire service treatment record and his service personnel records are not of record.  The Veteran contends that he was treated for migraine headaches and other symptoms at Fort Dix.  Additionally, he contends that an X-ray taken at that time revealed a "dark spot" on his brain.  The Board is aware that the Veteran asserts that the records from Fort Dix no longer exist; however, the record does not show that the RO has attempted to procure these records.  

Regarding the service personnel records, the Veteran contends that during his period of active service his medical disability resulted in a "dramatic reduction" in his efficiency ratings; an inability to perform his job; and an eventual reassignment to special duty at a golf course.  As the Veteran's service personnel records may contain evidence supportive of his claim, all of his service personnel records should be obtained and associated with record.

The Board further notes that the Veteran was provided a VA examination in March 2013, as directed in the Board's remand; however, in light of the 2007 study cited by the Veteran in support of his claim and in light of any other pertinent evidence that might be added to the record pursuant to this remand, an addendum opinion should be obtained from the March 2013 examiner.

Accordingly, the case is REMANDED to the RO for the following actions:

1.  The RO should undertake indicated development to obtain the Veteran's service personnel records and records pertaining to his treatment at Fort Dix.  

2.  The RO should also undertake appropriate development to obtain any other outstanding records pertinent to the issues on appeal.

3.  Then, the claims files and any pertinent evidence in Virtual VA that is not contained in the claims files should be forwarded to the March 2013 VA examination.  

Based on the review of the record, to include the 2007 study cited by the Veteran in his July 2013 statement, the examiner should state an opinion as to whether there is a 50 percent or better probability that residuals of a cerebral contusion were present in service.  If the examiner responds in the affirmative, the examiner should state an opinion as to whether the residuals of a cerebral contusion clearly and unmistakably existed prior to service and clearly and unmistakably underwent no permanent increase in severity as a result of active service.

If the examiner is of the opinion that the Veteran's headaches are not related to a cerebral contusion, the examiner should state an opinion as to whether there is a 50 percent or better probability that the headaches originated during service or are otherwise etiologically related to service.

A complete rationale for all opinions must be provided.  
If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

If the March 2013 examiner is not available, the claims files and any pertinent evidence in Virtual VA that is not contained in the claims files should be provided to another physician with sufficient expertise who should be requested to review the record and provide the required opinions with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

4.  The RO should also undertake any other development it determines to be warranted.

5.  Then, the RO should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

